tcmemo_2011_158 united_states tax_court ronald l faust petitioner v commissioner of internal revenue respondent docket no filed date ronald l faust pro_se christina l lewerenz for respondent 1henry stoever an attorney who is not a member of the tax_court bar was initially recognized by the court as ronald faust’s representative under rule a of the tax_court rules_of_practice and procedure stoever represented ronald faust at the calendar call shortly before trial stoever and ronald faust asked that stoever’s appearance be withdrawn and the court ordered the appearance withdrawn memorandum findings_of_fact and opinion morrison judge the petitioner ronald l faust and his wife toni b faust filed joint income-tax returns for and the internal_revenue_service the irs issued a statutory_notice_of_deficiency to the fausts on date determining the following income-tax deficiencies and accuracy- related penalties year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure seeking a redetermination ronald faust filed a tax_court petition the petition was not signed by his wife and therefore she is not a party to this case after a concession three issues remain for decision are the deductions claimed as the business_expenses of macleisure creations allowable are the deductions claimed as the employee business_expenses of ronald faust’s wife allowable 2we use the term irs to refer to both the internal_revenue_service and to the commissioner of internal revenue who is the head of the irs and is the respondent in this case 3faust concedes that his wife’s taxable pension income was dollar_figure not dollar_figure as reported on the tax_return is faust liable for the penalty imposed by sec_6662 on inaccurate tax returns findings_of_fact reverend ronald faust resided in missouri at the time he filed his petition with the tax_court the case was tried in kansas city missouri the parties stipulated some of the facts these stipulations are adopted as factual findings faust is a retired minister after his retirement he supposedly created a new enterprise called macleisure creations the word macleisure is a combination of ronald faust’s previous name mac keyes and the phrase leisure ministry in faust’s view macleisure creations encompassed virtually all his activities consistent with this view faust claimed business deductions on his and joint tax returns for the costs of among other things writing books that he distributed to his friends and family for free buying groceries buying books and magazines going on ski trips with friends buying boating equipment 4all references to sections are to the internal_revenue_code_of_1986 as in effect during the tax years and 5faust had used mac keyes as his full name repairing his washing machine repairing and maintaining his house dining with his wife buying clothes for his son attending comedy shows paying utility and telephone bills attending art exhibits with his daughter who is an artist during the and years faust’s wife was employed by the montessori center inc curves for women casa de los ninos inc and rondamar enterprises inc on their form_1040 u s individual_income_tax_return the fausts reported gross_receipts of dollar_figure from ronald faust’s supposed enterprise macleisure creations the fausts reported that the enterprise had business_expenses of dollar_figure with a resulting business loss of dollar_figure the return also claimed that faust’s wife had employee business_expenses of dollar_figure on their income-tax return the fausts claimed that macleisure creations earned dollar_figure in gross_receipts expended dollar_figure and had a business loss of dollar_figure the return also claimed that faust’s wife had employee business_expenses of dollar_figure 6the forms w-2 wage and tax statement name the montesson center inc as the employer of faust’s wife this appears to be a typographical error in its notice_of_deficiency the irs disallowed the deductions for business_expenses claimed for macleisure creations and instead allowed the fausts itemized_deductions up to the amount of the gross_income reported for macleisure creations ie dollar_figure for and dollar_figure for the irs also disallowed the deductions for employee business_expenses of faust’s wife opinion faust bears the burden of proving that the determinations in the notice_of_deficiency are erroneous see rule a tax_court rules_of_practice and procedure faust does not assert that the burden_of_proof shifts to the irs under sec_7491 on the record before us we conclude that the burden_of_proof does not shift to the irs under that section are the business_expenses claimed for macleisure creations deductible the irs’s notice_of_deficiency made adjustments that were premised on the theory that the activities of macleisure creations were not engaged in for profit within the meaning of sec_183 this theory was thoroughly vindicated at the trial sec_1_183-2 of the income_tax regulations contains a nonexhaustive list of nine factors to consider in determining whether an activity is conducted for profit considering these nine factors we believe that macleisure creations was not conducted for profit manner in which the taxpayer carries on the activity faust kept no separate bank accounts or books for macleisure creations he did not systematically analyze or monitor the profitability of the activities although faust had a document entitled business plan the existence of this document does not evince a desire to make a profit at trial faust admitted that he drafted the document for tax purposes and that he really did not intend to earn a profit the expertise of the taxpayer or his advisors there is no evidence that faust had expertise in operating the activities for profit or that he sought advice or guidance on how to make the activities profitable the time and effort expended by the taxpayer in carrying on the activity faust testified that he spent all his time on the activities of macleisure creations although the amount of time expended on an activity may indicate that the activity was intended to earn a profit the amount of time that faust spent on the activities of macleisure creations is merely the 7we do not consider whether this admission alone is dispositive of the conducted-for-profit inquiry result of his expansive definition of the supposed enterprise expectation that assets used in activity may appreciate in value there is no evidence that any of the assets used in the activities were expected to increase in value the success of the taxpayer in carrying on other similar or dissimilar activities although faust is an ordained minister and earned a living at one time as a paid employee of a church there is no evidence that he ever profitably carried on the activities in question independent of an established church the taxpayer’s history of income or losses with respect to the activity the fausts reported that macleisure creations had large net losses eight years in a row evaluated as a business the supposed activities of macleisure creations have been a financial disaster the amount of occasional profits if any which are earned faust never earned a profit from the macleisure creations activities the financial status of the taxpayer the fausts relied on other income to subsidize the activities elements of personal pleasure or recreation faust derived personal enjoyment from the activities he conducted under the guise of macleisure creations the activities of macleisure creations were not conducted for profit the expenses are therefore not deductible except as the irs concedes to the extent of the gross_income from the activities see sec_183 the irs also argues that the deductions must be disallowed because the expenses are not substantiated but we need not address this additional argument are the employee business_expenses of faust’s wife allowable an employee is entitled to a deduction for the ordinary and necessary expenses paid in performing services for his or her employer see sec_162 however no deduction is allowed for personal living or family_expenses see sec_262 faust failed to demonstrate that any of the expenses claimed on the returns as employee business_expenses were related in any way to his wife’s employment therefore the deductions are not allowable is faust liable for the sec_6662 accuracy-related_penalty sec_6662 and b imposes a percent accuracy- related penalty on any portion of the underpayment_of_tax required to be shown on a return if the portion is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 the penalty is not imposed when the taxpayer can show that the underpayment was due to reasonable_cause and good_faith sec_6664 the irs bears the burden of producing evidence that it is appropriate to impose the accuracy-related_penalties for the tax years and see sec_7491 the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title the taxpayer has the burden_of_proof see 116_tc_438 congress’ use of the phrase ‘burden of production’ and not the more general phrase ‘burden of proof’ indicates to us that congress did not desire that the burden_of_proof be placed on the commissioner with regard to penalties the irs has presented sufficient evidence that the contested deductions were reported on the returns as the result of negligence in regard to the federal_income_tax laws furthermore faust has not persuaded us that the reporting was not the result of negligence the taxpayer has the burden of proving reasonable_cause and good_faith regarding an underpayment see higbee v commissioner supra pincite the commissioner need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues we are not persuaded that the fausts had reasonable_cause for the underpayments or that they acted in good_faith in preparing their tax returns in the erroneous manner in which they did consequently the accuracy-related_penalty is imposed upon the underpayments of tax attributable to the challenged tax treatment to reflect the foregoing decision will be entered for respondent
